DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Due to the terminal disclaimer submitted by applicant, previous double patenting rejection on claims 62 and 68 over claim 1 of co-pending App. No. 17/386,150 is hereby withdrawn.
In view of the amendment, previous 112(a) rejection and 112(b) rejections on claim 62 are hereby withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 62 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway et al (US 2006/0146644 A1) in view of Matlick (US 2017/0290854 A1).
Holloway teaches (abstract and [0006]) methods for manufacturing novel micro-cluster liquids such as water, comprising subjecting the liquid to cavitation such that entrained gases (instant solute) dissolved in the liquid form a plurality of cavitation bubbles.  In its claims 49 and 57 (see also Fig.4), Holloway teaches a system for producing a micro-cluster liquid from a starting liquid (such as purified or distilled water) comprising: a cavitation device which comprises: (i) a housing; (ii) a plurality of reverse-fed pump volutes disposed within the housing; (iii) a common chamber disposed at the center of the housing (Holloway’s (i)-(iii) teaches instant nozzle, instant hollow cylinder, instant intake hole and instant one or more jet openings that open into a chamber defined by instant hollow cylinder), (iv) each of the plurality of reverse-fed pump volutes for establishing a rotational vortex for spinning the liquid in a circle (wherein the rotational vortex creates a partial vacuum within the spinning liquid so that cavitation bubbles are formed when the liquid exits the volute) and directing the liquid into the common chamber disposed at a center of the housing; and (v) a discharge line connected to the common chamber for carrying the liquid out of the housing (thus, Holloway teaches instant step (b) obtaining the composition from the chamber); (vi) a pump for feeding the liquid into the cavitation device at a first pressure (thus, Holloway teaches instant step (a) pumping water through a transfer pipe to which instant nozzle is connected); and (vii) a tank for retaining the starting liquid.  
With respect instant limitation “wherein the ultrapure water passing through the one or more jet openings creates a vortex of ultrapure water in contact with an inner surface of the chamber”, as discussed above, Holloway’s volutes first establish a rotational vortex for spinning the liquid (water) in a circle and directs the liquid into the common chamber.  Furthermore, after the liquid exits the jet openings (after the initial vortex in the volutes), there would be sufficient angular momentum (gained from the initial vortex) such that when the exiting water jets collide with each other, the water would be able to contact the chamber walls and be able to a generate secondary vortices (or eddies) due to the turbulent flow.  Thus, Holloway teaches instant limitation, i.e., the liquid passing through the jet openings creating a vortex of liquid in contact with the inner surface of the chamber.
Holloway does not teach that its liquid (or water) is ultrapure water.  However, Holloway teaches ([0006]) that the water to be used in its cavitation device (discussed above) is substantially free of minerals and furthermore teaches ([0033]) that oxygenated micro-cluster water (i.e., the micro-cluster water produced from the cavitation device which is then oxygenated) can be used to treat infections.  Matlick teaches (abstract and [0031]) compositions for treating bacterial infections in plants and animals, which comprise water clusters suspended in ultrapure water.  Since Holloway teaches that the water to be used in its device has to be substantially free of minerals (Holloway even filters distilled water before using it in its device – see Example 1) and also teaches that the micro-cluster water which is subsequently oxygenated can be used in treating infections, it would have been obvious to one skilled in the art to use ultrapure water  (which is not only free of minerals but also the highest standard of purity) as the starting liquid in Holloway’s cavitation device with a reasonable expectation of producing micro-cluster ultrapure water and with a reasonable expectation that subsequently oxygenated micro-cluster ultrapure water would successfully treat bacterial infections in plants and animals.  
With respect to instant limitation “wherein the ultrapure water of the composition prepared by the process increases cell permeability of the solute as compared to ultrapure water of a composition not prepared by the process, as explained above, Holloway in view of Matlick teaches instant composition comprising ultrapure water and a solute wherein the composition is prepared by the process consisting essentially of the steps (a) and (b) as described in claim 62.  Thus, it is the Examiner’s position that the ultrapure water of the composition prepared by Holloway’s process would naturally increase cell permeability of the solute as compared to ultrapure water of a composition not prepared by the process (besides, Holloway already teaches (abstract, [0011], [0032] ) that the micro-cluster water (which went through its process) is used to as a delivery system to deliver hydration, oxygenation, nutrition, medications and thus increase overall cellular performance.  This implies that the micro-cluster water that went through Holloway’s process is capable of helping the solutes (oxygen, nutrition or medication) permeate through the cell.  Therefore, when ultrapure water goes through Holloway’s process (according to the teachings of Holloway in view of Matlick), the end-product would be a composition containing micro-cluster ultrapure water that is capable of helping the solute permeate through the cell). 
Therefore, for the reasons explained above, Holloway in view of Matlick renders obvious instant claims 62 and 68.
Response to Arguments
With respect to instant 103 rejection over Holloway et al’644 in view of Matlick’854, applicant make the following arguments:
A. Holloway’s Process is Vastly Different than the Process Used to Produce the      Claimed Composition that Includes a Form of Ultrapure Water.
Applicant argue that the distilled water in Holloway is run through a vastly different process than the process used to make instant composition including a novel form of ultrapure water.  Applicant thus argue that Holloway cannot render instant claims obvious whether taken singly or in combination with Matlick.  Applicant summarize [0039] and [0028] of Holloway and state that Holloway uses a volute to generate a vortex of water and the water subsequently exits the volute through a tapered nozzle where the nozzle empties water into a common chamber (the nozzle may also be directed toward another nozzle from another volute).  As to the Examiner’s assertion that “[a]lthough Holloway’s water jets exiting the volute are not directed toward the chamber wall, but at each other (although at a 5 degree decreasing angle from the center line), the Examiner believes that there is sufficient angular momentum from the rotational vortex which spins the liquid in a circle such that after exiting the volute, the jets would be able to generate a second vortex with sufficient force to contact the chamber walls”, applicant argue (see Kozak’s 132 Declaration of Peter Kozak, paras. 8-9) that Holloway fails to define the “center line” or orientation of the “decreasing angle” and that the “center line” could mean the axis of the chamber or the center line(s) of the volutes.  Applicant argue (see the declaration, para.9) that only a very specific orientation of the volutes, which is not specified in Holloway, could possibly impart the necessary angular momentum to the flow to result in a stable second vortex.  In contrast, applicant argue that their method requires water to exit through one or more jet openings into a chamber where a vortex is created in the chamber after the water has exited the jet openings (not prior to exiting the jet openings as required by Holloway).  Applicant thus argue that the vortex used to create the claimed composition of ultrapure water occurs in the chamber not in a volute as in Holloway.  Applicant further argue that the jet openings used in Applicant’s process expel water toward the inside wall of the chamber so that the water expelled from the jet openings makes contact with the inside wall of the chamber.  Applicant argue that in their process, the water jet openings do not expel the water toward other water jets whereas Holloway uses four volutes that each expel water toward one another—not the inside surface of the chamber.  Applicant further argue that since there is no evidence that Holloway’s device generates a second vortex there can be no expectation that the water produced by the claimed invention would have the same properties as the water in Holloway (see the declaration, para.12).  Applicant thus argue that instant composition comprising a form of ultrapure water is not obvious over Holloway or over Holloway in view of Matlick.
First of all, as to applicant’s argument that since Holloway does not define the “center line” or orientation of the “decreasing angle”, the “center line” could mean the axis of the chamber or the center line(s) of the volutes, based on the context of [0039] in Holloway (where it is stated “[t]he four reverse fed volutes establish rotational vortexes that spin the water one 360 degree rotation and then discharge the water down the 5 degree decreasing angle from center line . . . “), it is clear that by “center line”, Holloway means the center line of the volutes and that the water is discharged at a 5 degree angle of declination from the center line of the volutes into the chamber.  Secondly, as to applicant’s argument that in instant method the vortex is created in the chamber after the water exits the jet openings whereas in Holloway the vortex occurs in the volutes (before the water exits the jet openings), the Examiner still believes that in Holloway, even after the water exits the jet openings (after the initial vortex in the volutes), there would be sufficient angular momentum (gained from the initial vortex) such that when the exiting water jets collide with each other, the water would be able to contact the chamber walls and be able to a generate secondary vortices (or eddies) due to the turbulent flow.  As to applicant’s argument (the declaration, para.9) that only a very specific orientation of the volutes, which is not specified in Holloway, could possibly impart the necessary angular momentum to the flow to result in a stable second vortex, instant claims or instant specification does not require or state that the vortex has to be stable.  As already stated above, after the water exits the jet openings (after the initial vortex in the volutes), there would be sufficient angular momentum such that when the exiting water jets collide with each other, the water would be able to contact the chamber walls and be able to generate secondary vortices due to the turbulent flow whether the secondary vortices are stable or not.  Alternatively, one can consider each of the four reverse-fed pump volutes (without impellers) (see Fig.4) as a chamber defined by a hollow cylinder in which the vortex is created by water that passes through the 1/4-inch holes (equivalent to instant one or more jet openings) that feed water into the volutes (see [0039] of Holloway).  The 1-inch stainless pipe which feeds water to the 1/4-inch holes (one or more jet openings) can be considered as instant nozzle, and the opening of the 1-inch pipe can be considered as instant intake hole in the proximal face of the nozzle.  In this alternative perspective, the vortex is created in the chamber (i.e., each volute) after the water passes through the one or more jet openings (i.e., the ¼ inch holes), therefore still teaching instant limitation “wherein the ultrapure water passing through the one or more jet openings creates a vortex of ultrapure water in contact with an inner surface of the chamber”.  Besides, even if Holloway’s process and the process of present application were considered to be different (as argued by applicant), instant claim 62 is a product-by-process claim, and MPEP 2113 states that product-by-process claims are not limited to the manipulations of the recited steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).  In instant case, Holloway teaches (abstract, [0011], [0032] ) that the micro-cluster water (which went through its process) is used to as a delivery system to deliver hydration, oxygenation, nutrition, medications and thus increase overall cellular performance.  This implies that the micro-cluster water that went through Holloway’s process is capable of helping the solutes (oxygen, nutrition or medication) permeate through the cell.  Therefore, when ultrapure water goes through Holloway’s process (according to the teaching of Holloway in view of Matlick), the end-product would be a composition containing micro-cluster ultrapure water capable of helping the solute permeate through the cell.  That is, the end-product obtained by the teachings of Holloway in view of Matlick would have the same characteristics as instant composition of claims 62 and 68 (i.e., instant composition comprises ultrapure water and a solute wherein the ultrapure water increases permeability of the solute).  Thus, Holloway in view of Matlick teaches (or renders obvious) instant compositions of claims 62 and 68 even though the composition may not have been made by exactly the same process as that of instant invention.  As already stated above, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, supra.  Applicant has not yet submitted any evidence that ultrapure water that went through Holloway’s device does not increase cell permeability of the solute.   
B. The Water in Holloway is Not the Same as the Claimed Composition.
Applicant argue that Holloway’s water is different than instant composition including a form of ultrapure water which increases the permeability of a solute to a cell.  Applicant argue that Holloway’s water has vastly different physical properties than instant composition further evidencing that the different processes of Holloway and applicant produce forms of waters that are also different.  Applicant specifically argue that the claimed form of ultrapure water has a conductivity that is vastly different than Holloway’s water (see the declaration, para.13).  Applicant argue that based on the ASTM standard for Type II (distilled) water, its maximum conductivity is known to be 1 uS/cm (see the declaration, para.15) whereas the distilled water that went through Holloway’s process had a conductivity of 3-4 uS/cm (i.e., at least a 3-fold increase). In contrast, regardless of the starting conductivity of water that goes through the process of the claimed invention, the conductivity never increases.  Pointing to Tables 1 and 2 shown in the declaration (para. 17), applicant state that the conductivity of Type I water (ultrapure water) did not change or increase after being run through the process of instant application and that the conductivity of Type II water (distilled water) also did not change or increase after being run through the process of instant application.  Furthermore, as to the Examiner’s statement that “[i]n order for the data to be persuasive, the comparison must be made between the ultrapure water that went through the instant process of claim 62 and ultrapure water that went through Holloway’s process”, applicant argue that this is simply not correct because a suitable alternative comparison would be to take distilled water and treat it using the process of the claimed invention (see the declaration, para.18).  However, first of all, instant claims are drawn to a composition comprising ultrapure water, not distilled water. Therefore, applicant need to show the comparison between ultrapure water that went through Holloway’s process (or device) and ultrapure water that went through applicant’s process (or device) and show that the ultrapure water that went through Holloway’s process is different from instant ultrapure water that went through applicant’s process, i.e., in terms of increasing cell permeability of the solute.  What applicant tried to show instead is that the output conductivity of the ultrapure water or distilled water that went through their process did not change from the input conductivity.  Such conductivity limitation is not even a part of instant claims (besides, the Examiner notes that such high conductivity value for the ultrapure water as shown in Table 1 (of the declaration, para.17) indicates that the ultrapure water is not ultrapure anymore (i.e., it was contaminated)).  Secondly, as to applicant’s argument that based on the ASTM standard for Type II (distilled) water, its maximum conductivity is known to be 1 uS/cm (see the declaration, para.15) and that the distilled water that went through Holloway’s process had a conductivity of 3-4 uS/cm (thereby showing at least a 3-fold increase), the Examiner notes that nowhere in Holloway does it mention the starting conductivity of its distilled water nor is it stated that ASTM standard Type II is used.  Furthermore, it is known that distilled water has a conductivity in the range of 0.5 to 3 mhos/cm (equivalent to 0.5-3 S/cm), as evidenced by the EPA (United States Environmental Protection Agency) webpage: https://archive.epa.gov/water/archive/web/html/vms59.html#:~:text=Distilled%20water%20has%20a%20conductivity,150%20and%20500%20%C2%B5hos%2Fcm.  Therefore, applicant’s assertion that the distilled water that went through Holloway’s process had at least a 3-fold increase in conductivity is found to be unpersuasive.
C. The Cited References Fail to Teach or Suggest Each and Every Element of the Claimed Invention
Citing several court cases on “inherency”, applicant argue that since Holloway’s process is different than Applicant’s process, the water produced from one process cannot be considered to inherently have the properties of the other.  Applicant also repeat their argument that it is uncertain whether Holloway’s device could generate a stable “second” vortex as asserted by the Examiner since only a very specific orientation of the volutes (which is not specified in Holloway) could possibly impart the necessary angular momentum to the flow to result in a stable vortex.  Applicant further ague that a claimed composition of a solute and a form of ultrapure water that increases permeability of a cell to the solute is neither disclosed nor suggested by Holloway taken singly or in combination with Matlick.  Applicant argue that Holloway makes no mention that its water is capable of increasing the permeability of a cell to a solute, and such deficiencies of Holloway are not remedied by Matlick.  Applicant argue that since none of the cited art teaches or suggests each and every element of the claims, they simply cannot obviate instant invention. 
However, first of all, as to applicant’s argument that only a very specific orientation of the volutes, which is not specified in Holloway, could possibly impart the necessary angular momentum to the flow to result in a stable second vortex, as already discussed above, instant claims or instant specification does not require or state that the vortex has to be stable.  As already discussed above, after the water exits the jet openings (after the initial vortex in the volutes), there would be sufficient angular momentum such that when the exiting water jets collide with each other, the water would be able to contact the chamber walls and be able to generate secondary vortices due to the turbulent flow whether the secondary vortices are stable or not.  Secondly, even though applicant argue that since Holloway’s process is different than Applicant’s process, the water produced from one process cannot be considered to inherently have the properties of the other, instant claim 62 is a product-by-process claim.  MPEP 2113 states that product-by-process claims are not limited to the manipulations of the recited steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, supra.  In instant case, Holloway teaches (abstract, [0011], [0032] ) that the micro-cluster water (which went through its process) is used to as a delivery system to deliver hydration, oxygenation, nutrition, medications and thus increase overall cellular performance.  This implies that the micro-cluster water that went through Holloway’s process is capable of helping the solutes (oxygen, nutrition or medication) permeate through the cell.  Therefore, when ultrapure water goes through Holloway’s process (according to the teaching of Holloway in view of Matlick), the end-product would be a composition containing micro-cluster ultrapure water capable of helping the solute permeate through the cell.  That is, the end-product obtained by the teachings of Holloway in view of Matlick would have the same characteristics as instant composition of claims 62 and 68 (i.e., instant composition comprises ultrapure water and a solute wherein the ultrapure water increases permeability of the solute).  Thus, Holloway in view of Matlick teaches (or renders obvious) instant compositions of claims 62 and 68 even though the composition may not have been made by exactly the same process as that of instant invention.  As already stated above, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, supra.  Applicant has not yet submitted any evidence that ultrapure water that went through Holloway’s device does not increase cell permeability of the solute.   
D. The Claimed Composition Unexpectedly Increases the Permeability of a Solute to a Cell
Applicant incorporates by reference their previous arguments made in Remarks filed on April 1, 2021, May 11, 2021, and July 7, 2022, and argue that even if there is a prima facie case of obviousness surprising/unexpected results are strong enough to demonstrate the nonobviousness of the claimed invention.  Referring to the Supplemental Declaration of Bishop (paras.8-17), applicant argue that the claimed composition surprisingly increases cellular permeability of a solute unlike that of ultrapure water.  Applicant argue that the claimed water composition was able to transport an otherwise impermeable solute (i.e., propidium iodide) into a living cell (Bishop’s Supplemental Declaration, para.14-17).  Applicant particularly argue that using Epilntestinal (SMI-100) and EpiNasal (NAS-100) tissue models, it was demonstrated that SMI- 100 and NAS-100 3D tissues treated with the claimed water composition and propidium iodide (Pl) showed much more PI permeation compared to tissues treated with “regular” ultrapure water and Pl (Bishop’s Supplemental Declaration, para.14-17).  Applicant argue that these data collectively show that that the claimed composition of ultrapure water surprisingly increases the permeability of a solute to a cell.  For such reason, applicant argue that instant claims are patentable over the cited art.  However, applicant’s arguments in this section were already made before, and the Examiner already addressed such arguments in the previous Office Action mailed on August 17, 2021 (and there were outstanding questions which applicant still have not answered).
For the reasons stated above, instant 103 rejection and instant double patenting rejection still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 11, 2022